Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendments filed on 9/16/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-15, 17-21 are pending in this Office Action. Claims 1, 11 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 16 was canceled on 3/15/2021 and is treated as canceled claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, recites “…for an entity of the second plurality of entities that corresponds to the entity indicated in the first database: …in response to making the determination, generating a particular training instance for the entity; adding the particular training instance to training data; based on the training data, using one or more second machine learning techniques to retrain the first prediction model”, it is unclear how to use a particular training instance, e.g. a single data, to retrain the  first prediction model. Claim 11 recites similar limitations and is rejected for the same reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9, 11-13, 15-17, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarm et al. (US 2018/0101771, hereinafter Schwarm) in view of Brady et al. (US 2013/0024924, hereinafter Brady) and Breckenridge et al. (US 2012/0191630, hereinafter Breckenridge).

As to Claim 1, Schwarm discloses A method comprising: 
using one or more first machine learning techniques to generate a first prediction model that is based on a plurality of features of multiple entities (Para. 0007-0009, the machine learning classifier model builder can be configured to train on firmographic data from a begin time for company win or loss engagements. In at least one of the various embodiments, the machine learning classifier builder can be configured to train on company metric data, the company metric data comprising company state data, wherein the company state data includes at least one of financial state, company growth, and company viability, the classifier engine can comprise a prediction engine comprising the at least one classifier, the prediction engine being configured to calculate a probability score for a company prospect classification);
for an entity of a first plurality of entities indicated in a first database: identifying a plurality of feature values for the entity; wherein the plurality of feature values correspond to the plurality of features, include a first subset of feature values that is based on entity data stored in the first database, and include a second subset of feature values that is based on sub-entity data regarding individuals associated with the entity, inputting the plurality of feature values into the first prediction model to generate a score (Fig. 2, Para. 0008-0009, 0013, 0023, 0075, the machine learning classifier builder can be configured to train on company metric data, the company metric data comprising company state data, wherein the company state data includes at least one of financial state, company growth, and company viability, the classifier engine can comprise a prediction engine comprising the at least one classifier, the prediction engine being configured to calculate a probability score for a company prospect classification, the method can comprise accessing the business entity database for employee data, the employee data comprising at least one of contact data or cookie data; and providing the user interface for a client user with a plurality of the scored prospects that includes the employee data for the company prospect. Data store can also include a business entity information database of robust company/business entity data to map to and enrich company win/loss event databases with company firmographic data from a firmographic database as described herein. In at least one of the various embodiments, the firmographic data from the business entity information database can include scores or other rankings for companies. In at least one of the various embodiments the business entity information database can include one or more databases linked to business entity information, for example an employee database including employee names and title or management code, a contact database of contacts for employees of companies (e.g. email, mobile device IDs, phone), or a cookie database of data compiled from cookies a business entity uses for digital tracking and digital campaigns, the predictive classifier can be trained on data as described and calculate probability scores for prospect lists that include scores); 
based on the score and a second database not containing a record for the entity, adding, to the second database the record for the entity (Para. 0086-0088, 0091-0092, calculate probability scores for prospect lists that include scores and employee data mapped from the business entity database for employees of target companies, including prospect lists generated by the profile classifier); 
analyzing the second database to identify a second plurality of entities; for an entity of the second plurality of entities that corresponds to the entity indicated in the first database: making a determination whether to generate a training instance for the entity based on data extracted from the record for the entity in the second database; in response to making the determination, generating a particular training instance for the entity; adding the particular training instance to training data; based on the training data, using one or more second machine learning techniques to retrain the first prediction model (Para. 0099, 0131, 0132, the user to select from results from firmographic data to select a target from within the profile, for example to narrow results or to be presented with further information. The interface can also be configured to allow a user to accept one or more constraints on classifier results, for example, logistical constraints or legal constraints. Following this, the classification model takes the constraints and the additional information , e.g. second prediction model, and output a prioritized set of companies based on probability scores as described herein, for example, an ordered set of prospects based on the score calculated and the constraints provided.); 
wherein the method is performed by one or more computing devices (Figs. 1A/1B).
Schwarm does not explicitly discloses “not containing a record for the entity”, “based on the training data, using one or more second machine learning techniques to retrain the first prediction model”.
Brady explicitly discloses not containing a record for the entity, adding, to the second database the record for the entity (Fig. 5, Para. 0041-0042, determination is made by comparing extracted entity information such as order number, item identification and/or stock keeping unit (SKU), item description, etc. If it does not correspond to a previously received shipping confirmation message then, in step 505, a database record is created and the extra led entities are stored in the database record).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schwarm with the teachings of Brady to compared the extracted entity information with previously stored extracted entities to eliminate any duplicate data, a deduplication process, before storing them (Brady Para. 0043).
In addition, Breckenridge explicitly discloses based on the training data, using one or more second machine learning techniques to retrain the first prediction model (Abstract, A series of training data sets for predictive modeling can be received, e.g., over a network from a client computing system. The training data included in the training data sets is different from initial training data that was used with multiple training functions to train multiple trained predictive models stored in a predictive model repository. The series of training data sets are used with multiple trained updateable predictive models obtained from the predictive model repository and multiple training functions to generate multiple retrained predictive models. An effectiveness score is generated for each of the retrained predictive models. A first trained predictive model is selected from among the trained predictive models included in the predictive model repository and the retrained predictive models based on their respective effectiveness scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schwarm with the teachings of Breckenridge to use different training data to compare the retrained predictive models based on their respective effectiveness scores.  (Breckenridge Para. 0003-0005).

As to Claim 2, Schwarm as modified discloses The method of Claim 1, wherein determining whether to add the record to the second database comprises determining whether a record for the entity indicated in the first database already exists in the second database (Para. 0024, 0070, 0085-0086).

As to Claim 3, Schwarm as modified discloses The method of Claim 2, wherein determining whether a record for the entity indicated in the first database already exists in the second database comprises: identifying a first plurality of attributes of the entity indicated in the first database; identifying a second plurality of attributes of an entity indicated in the second database; wherein determining whether a record for the entity indicated in the first database already exists in the second database is based on the first plurality of attributes and the second plurality of attributes (Para. 0024, 0070, 0085-0086) wherein the first plurality of attributes and the second plurality of attributes include two or more of entity name, geographic location, URL, and email address (Fig. 2, Para. 0075).

As to Claim 5, Schwarm as modified discloses The method of Claim 1, wherein generating the particular training instance for the entity indicated in the first database comprises: identifying, in the second database, a particular record for the entity indicated in the first database; determining, based on the particular record, a status of the entity indicated in the first database, wherein the status is one of a plurality of possible status; including the label in the particular training instance (Para. 0080, 0086, 0091, 0096).  

As to Claim 6, Schwarm as modified discloses The method of Claim 1, wherein generating the particular training instance for the entity indicated in the first database comprises: identifying, in the second database, a particular record for the entity indicated in the first database; identifying, in the particular record, an identifier; based on the identifier, identifying, in the first database, a first record that corresponds to the entity; based on the first record, identifying a first plurality of feature values of the entity; including the first plurality of feature values in the particular training instance (Para. 0010-0012, 0083, 0096).

As to Claim 7, Schwarm as modified discloses The method of Claim 1, wherein the first subset of feature values of the entity indicated in the first database includes two or more of: a number of employees of the entity indicated in the first database, industry of the entity, a country in which the entity is headquartered, or an entity description that is provided by the entity (Para. 0010-0012, 0101, Note: The claimed “a number of employees of the entity, industry of the entity…" are considered nonfunctional descriptive material which are not entitled patentable weight, as they do not functionally affect the process of generating a prediction model associated with one or more attributes. Rather, the “a number of employees of the entity, industry of the entity” are merely the types of information that may be associated with the electronic records).


As to Claim 9, Schwarm as modified discloses The method of Claim 1, and Psota discloses wherein generating the particular training instance comprises: generating a plurality of labels for the particular training instance, wherein generating the plurality of labels comprises determining, for each enterprise unit of a plurality of enterprise units, a label to include in the plurality of labels, wherein each label of the plurality of labels corresponds to a different unit of the plurality of enterprise units (Para. 0008-0009, 0014, 0062).

As to Claim 11, Schwarm discloses One or more storage media storing instructions which, when executed by one or more processors (Para. 0004, 0014, a memory for storing at least instructions; a processor device that is operative to execute program instructions), cause: 
using one or more first machine learning techniques to generate a first prediction model that is based on a plurality of features of multiple entities (Para. 0007-0009, the machine learning classifier model builder can be configured to train on firmographic data from a begin time for company win or loss engagements. In at least one of the various embodiments, the machine learning classifier builder can be configured to train on company metric data, the company metric data comprising company state data, wherein the company state data includes at least one of financial state, company growth, and company viability, the classifier engine can comprise a prediction engine comprising the at least one classifier, the prediction engine being configured to calculate a probability score for a company prospect classification); 
for each entity of a first plurality of entities indicated in a first database: identifying a plurality of feature values for said each entity; wherein the plurality of feature values correspond to the plurality of features, include a first subset of feature values that is based on entity data stored in the first database, and include a second subset of feature values that is based on sub-entity data regarding individuals associated with said each entity, inputting the plurality of feature values into the first prediction model to generate a score (Fig. 2, Para. 0008-0009, 0013, 0023, 0075, the machine learning classifier builder can be configured to train on company metric data, the company metric data comprising company state data, wherein the company state data includes at least one of financial state, company growth, and company viability, the classifier engine can comprise a prediction engine comprising the at least one classifier, the prediction engine being configured to calculate a probability score for a company prospect classification, the method can comprise accessing the business entity database for employee data, the employee data comprising at least one of contact data or cookie data; and providing the user interface for a client user with a plurality of the scored prospects that includes the employee data for the company prospect. Data store can also include a business entity information database of robust company/business entity data to map to and enrich company win/loss event databases with company firmographic data from a firmographic database as described herein. In at least one of the various embodiments, the firmographic data from the business entity information database can include scores or other rankings for companies. In at least one of the various embodiments the business entity information database can include one or more databases linked to business entity information, for example an employee database including employee names and title or management code, a contact database of contacts for employees of companies (e.g. email, mobile device IDs, phone), or a cookie database of data compiled from cookies a business entity uses for digital tracking and digital campaigns, the predictive classifier can be trained on data as described and calculate probability scores for prospect lists that include scores);
based on the score exceeding a threshold, determining whether a second database that is different than the first database contains a record that matches the entity; based on the second database not containing a record that matches the entity, adding to the second database, a record for said each entity (Para. 0086-0088, 0091-0092, calculate probability scores for prospect lists that include scores and employee data mapped from the business entity database for employees of target companies, including prospect lists generated by the profile classifier. For example, the client user can receive an ordered set of 100 prospects based on the scores calculated. The system can be configured to offer options for list outputs, for example the top X percent of results, all companies meeting or exceeding a probability score threshold (e.g.: over 0.7), or other configurations); 
analyzing the second database to identify a second plurality of entities; for each entity of the second plurality of entities: making a determination whether to generate a training instance for said each entity; in response to making the determination, generating a particular training instance for said each entity; adding the particular training instance to training data; based on the training data, using one or more second machine learning techniques to generate a second prediction model that replaces the first prediction model (Para. 0099, 0131, 0132, the user to select from results from firmographic data to select a target from within the profile, for example to narrow results or to be presented with further information. The interface can also be configured to allow a user to accept one or more constraints on classifier results, for example, logistical constraints or legal constraints. Following this, the classification model takes the constraints and the additional information, e.g. second prediction model, and output a prioritized set of companies based on probability scores as described herein, for example, an ordered set of prospects based on the score calculated and the constraints provided).
Schwarm does not explicitly discloses “not containing a record for the entity”, “a second prediction model”.
Brady explicitly discloses not containing a record for the entity, adding, to the second database the record for the entity (Fig. 5, Para. 0041-0042, determination is made by comparing extracted entity information such as order number, item identification and/or stock keeping unit (SKU), item description, etc. If it does not correspond to a previously received shipping confirmation message then, in step 505, a database record is created and the extra led entities are stored in the database record).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schwarm with the teachings of Brady to compared the extracted entity information with previously stored extracted entities to eliminate any duplicate data, a deduplication process, before storing them (Brady Para. 0043).
In addition, Breckenridge explicitly discloses based on the training data, using one or more second machine learning techniques to generate a second prediction model that replaces the first prediction model (Abstract, A series of training data sets for predictive modeling can be received, e.g., over a network from a client computing system. The training data included in the training data sets is different from initial training data that was used with multiple training functions to train multiple trained predictive models stored in a predictive model repository. The series of training data sets are used with multiple trained updateable predictive models obtained from the predictive model repository and multiple training functions to generate multiple retrained predictive models. An effectiveness score is generated for each of the retrained predictive models. A first trained predictive model is selected from among the trained predictive models included in the predictive model repository and the retrained predictive models based on their respective effectiveness scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schwarm with the teachings of Breckenridge to use different training data to compare the retrained predictive models based on their respective effectiveness scores.  (Breckenridge Para. 0003-0005).


As to claims 12-13, 15-17, 19, recite “a storage medium” with similar limitations to claims 2-3, 5-7, 9 respectively and are therefore rejected for the same reasons as discussed above.

As to Claim 21, Schwarm as modified discloses The method of Claim 1, further comprising: receiving first entity data about the first plurality of entities from a first organization; receiving second entity data about a third plurality of entities from a second organization that is different than the first organization; based on at least a portion of the second entity data, generating a third prediction model that is different than the first prediction model; using the third prediction model to generate scores for entities reflected in the second entity data (Para. 0096, 0099, 0105; Breckenridge Para. 0003-0007)

Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarm as modified as applied to claims 1, 11 above, and further in view of MATTHEWS et al. (US 2019/0065470, hereinafter MATTHEWS).

As to Claim 4, Schwarm as modified discloses The method of Claim 1, wherein making a determination whether to generate a training instance for the entity indicated in the first database comprises: determining a creation date of a particular record, in the second database, of the entity indicated in the first database; determining a status of the entity indicated in the first database based on the particular record; determining a status date, indicated in the particular record, of the status; wherein the determination is based on a difference between the status date and the creation date (Para. 0020, 0024).
Schwarm does not explicitly disclose “the determination is based on a difference between the status date and the creation date”.
MATTHEWS discloses the determination is based on a difference between the status date and the creation date (Para. 0003, 0010, 0021, generates the feature vectors from the labelled change records using unsupervised learning to generate training feature vectors for the corpora and training the topic model, the topic model is configured to use one or more vector space models to extract conceptual content and identify patterns in the additional change record Note: change record is determined based on the difference between the change date and the creation date). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schwarm with the teachings of MATTHEWS to generate an expected label for an additional change record based on a similarity query by comparing an additional feature vector generated from the additional change record and the feature vectors generated from the labelled change records, and computing a probabilistic classification for the additional change record (MATTHEWS Para. 0003).

As to claim 14, recite “a storage medium” with similar limitations to claim 4 respectively and are therefore rejected for the same reasons as discussed above.

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarm as modified as applied to claims 1, 11 above, and further in view of Gune (US 2015/0317366, hereinafter Gune).

As to Claim 8, Schwarm as modified discloses The method of Claim 1, wherein the second subset of feature values of the entity indicated in the first database includes two or more of: a number of employees of the entity that are classified in a particular type of role, a number of new hires in a period of time, a number of employees with a particular degree, a number of new hires with a particular job title or job function (Para. 0010-0012, 0101, Note: The claimed “a number of employees of the entity that are classified in a particular type of role …" are considered nonfunctional descriptive material which are not entitled patentable weight, as they do not functionally affect the process of generating a prediction model associated with one or more attributes. Rather, the “a number of employees of the entity that are classified in a particular type of role” are merely the types of information that may be associated with the electronic records); identifying the second subset of feature values comprises: identifying, in a user profile database, a plurality of user profiles that list the entity indicated in the first database, and computing the two or more of: the number of employees of the entity that are classified in a particular type of role, the number of new hires in a period of time, the number of employees with a particular degree, the number of new hires with a particular job title or job function based on the plurality of user profiles (Para. 0075, 0086-0087, 0101).
In addition, Gune explicitly discloses the two or more of: the number of employees of the entity that are classified in a particular type of role, the number of new hires in a period of time, the number of employees with a particular degree, the number of new hires with a particular job title or job function based on the plurality of user profiles (Para. 0054-0060, the user may be presented with visual representations of comparisons of one or more of fields pertaining to attributes of employees of each talent pool, such as a comparisons of degrees earned, years of experience, and so on. Additionally, the attributes that are the subject of visual representation, such as companies (e.g., current employers), experience (e.g., length of employment within a career), and so on, may also have been previously selected (e.g., based on input from the user or an automatic selection). Here, the top five companies where the members of a first selected talent pool work are visually compared to the top five companies where the members of a second selected talent pool work.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schwarm with the teachings of Gune to provide visual representations of attributes of pools based on an analysis of profiles of the job candidates maintained with respect to an online social networking system (Gune Para. 0002).

As to claim 18, recite “a storage medium” with similar limitations to claim 8 respectively and are therefore rejected for the same reasons as discussed above.

Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarm as modified as applied to claims 1, 11 above, and further in view of Govindaraman et al. (US 2014/0081715, hereinafter Govindaraman).

As to Claim 10, Schwarm as modified discloses The method of Claim 1, further comprising: evaluating the first prediction model, wherein evaluating comprises: identifying a third plurality of entities for which a record has been added to the second database determining one or more of a percentage of the third plurality of entities that have been created opportunities, a percentage of the third plurality of entities that have been closed, a percentage of the third plurality of entities that have been closed won, a distribution of time lapses, each indicating a difference between when the record for each entity, of the third plurality of entities, that has been added to the second database and when the record indicated a particular final status (Para. Para. 0088, 0109, 0114, 0118, 0129, 0130). 
Schwarm discloses opportunity, closed win/loss event but is silent regarding to “percentage”.
Govindaraman discloses determining one or more of a percentage of the third plurality of entities that have been created opportunities, a percentage of the third plurality of entities that have been closed, a percentage of the third plurality of entities that have been closed won, a distribution of time lapses, each indicating a difference between when the record for each entity, of the third plurality of entities, that has been added to the second database and when the record indicated a particular final status (Para. 0040-0043, 0047-0048, scorecards can provide a high-level summary of key performance indicators (KPIs) for a given analysis area by displaying data of actual performance compared to planned targets and goals, such as closed-won opportunities by month scorecard, lead activities scorecard, pipeline opportunities by close date and opportunity stage scorecard, open opportunities by created date scorecard, stage movement scorecard, opportunity conversion ratio scorecard, average closed deals size scorecard, qualification rate indicating percentage of opportunities assigned advanced into leads ).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schwarm with the teachings of Govindaraman to include model values for performance metrics such as leading and lagging indicators that can be used for comparative analysis against current performance (Govindaraman Para. 0048).

As to claim 20, recite “a storage medium” with similar limitations to claim 10 respectively and are therefore rejected for the same reasons as discussed above.


Response to Amendment and Remarks
35 USC 112 Rejections
Applicant’s arguments have been fully considered. 
In view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn.

35 USC 102/103 Rejections
Applicant argues that Schwarm's various output options do not equate to any type of de-duplication process for entity data records. Schwarm's system does not determine whether a record already exists in a second database based on a score output by a predictive model. Nor does Schwarm determine whether to create a new record in the second database based on whether a record in the second database matches a record from a first database.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any type of de-duplication process for entity data records…. whether a record already exists in a second database based on a score output by a predictive model) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Shwarm teaches adding a record to the second database based on the probability score for the record, and the prospect list is generated based on the score, the system can be configured to offer options for list outputs, for example the top X percent of results, all companies meeting or exceeding a probability score threshold (e.g.: over 0.7), or other configurations. In addition, Brady teaches a deduplication process before adding the record to the database. As such, the combination of Schwarm and Brady teaches the limitation as amended and argued.
Applicant further argues that “Additionally, Schwarm is silent with regard to tracking the status of an entity that has been added to a second database based on a score generated by a predictive model and determining whether to generate a training instance based on the tracked status, where the training instance can be used to retrain the predictive model.”. However, this limitations are not in the claim 1, claim 1 merely recites “making a determination whether to generate a training instance for the entity based on data extracted from the record for the entity in the second database” and Schwarm clearly teaches cited limitation as noted above.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        7/10/2022